The employer and insurance carrier have appealed from an award in claimant’s favor for total disability covering the period from June 21, 1935, to November 5, 1935, and for partial disability from November 5, 1935, to July 2, 1936. The sole question presented relates to the wage-earning capacity of the claimant. The Industrial Board found that during the period of partial disability claimant’s earning capacity was twelve dollars and fifty cents per month and consequently fixed the weekly earning capacity at two dollars and eighty-eight cents per week. The evidence sustains the finding. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.